IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,980-01


                         EX PARTE OTIS MALLETT, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1164940-A IN THE 338TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. The habeas record in the companion

case, Harris County Cause number 1248132-A, includes an amended habeas application form and

an amended memorandum in support which was filed on April 30, 2013. That amended application
                                                                                                  2

listed both Harris County cause numbers, but was apparently only filed in one case. The amended

application added a ground of actual innocence to the grounds raised in the initial application. The

amended application and memorandum is not included in the record for this cause.

       The district clerk shall either forward to this Court the amended application and amended

memorandum in support, or certify in writing that these documents are not part of the record. The

district clerk shall comply with this order within ten days from the date of this order.



Filed: March 12, 2020
Do not publish